Title: From Thomas Jefferson to Elie Lefebvre Frères, 31 January 1788
From: Jefferson, Thomas
To: Elie Lefebvre Frères



Sir
Paris Jan. 31. 1788.

Mr. Bondfeild of Bordeaux having informed me that he has sent to your address five boxes of wine for me, I take the liberty of inclosing you an order for it’s free passage at the Douane, clear of duty. Any disbursements you will be so good as to make for freight, transportation &c. shall be paid on your draught. I suppose it will be best to send it on from Rouen to Paris by a roulier or waggon, which trouble I must ask you to take. I am with sentiments of perfect esteem, Sir your most obedient humble servt.,

Th: Jefferson

